            Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 1 of 20



                     UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT
_____________________________________
                                          :
HOLLY HOWERY,                             :   CIVIL ACTION NO.
                                          :
                Plaintiff,                :
                                          :
v.                                        :
                                          :
ESPN TECHNOLOGY SERVICES, INC.,           :
                                          :
                Defendant.                :
_____________________________________ :       August 7, 2020


                                        COMPLAINT

JURISDICTION AND VENUE

1.     This suit is brought pursuant to Title VII of the Civil Rights Act of 1964 (“Title

VII”), as amended, 42 U.S.C. §2000e, et seq, the Civil Rights Act of 1966, as amended,

42 U.S.C. §1981 et seq, and the Connecticut Fair Employment Practices Act

(“CFEPA”), Conn. Gen. Stat. §§46a-60(b) and 46a-100 et seq.

2.     Jurisdiction of this action is invoked pursuant to 28 U.S.C. §§1331 and 1343.

This Court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.

§1367, in that the state law claims are so related to the federal law claims that they form

part of the same case or controversy under Article III of the United States Constitution.

3.     Venue in this district is appropriate pursuant to 28 U.S.C. §1391 because this is

the district in which the cause of action arose.

PARTIES AND ADMINISTRATIVE PREREQUISITES

4.     The plaintiff, Holly Howery (“plaintiff” or “Howery”), is a citizen of the United

States, actually residing in Holyoke, Massachusetts.
               Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 2 of 20



5.        Defendant ESPN Technology Services, Inc. (“defendant” or “ESPN”) is a

Delaware corporation which has a business address of 1 ESPN Plaza, Bristol, CT

06010, and a place of business located at 935 Middle Street, Bristol, CT 06010. The

defendant is a wholly owned subsidiary of The Walt Disney Company (“TWDC” or

“Disney”). At all times relevant to this complaint, defendant was engaged in a business

affecting commerce.

6.        At all times relevant to this complaint, plaintiff was an employee of defendant, as

that term is defined by Title VII, 42 U.S.C. §2000e(f), and CFEPA, Conn. Gen. Stat.

§§46a-51(9) and 46a-60.

7.        At all times relevant to this complaint, defendant has been plaintiff’s employer

within the meaning of Title VII, 42 U.S.C. §2000e(b), and CFEPA, Conn. Gen. Stat.

§§46a-51(10) and 46a-60.

8.        The defendant has more than Five Hundred (500) employees.

9.        On or about September 19, 2019, plaintiff filed an administrative charge of

discrimination (including on the basis of gender) and retaliation against defendant with

the Connecticut Commission on Human Rights and Opportunities (“CHRO”) and with

the Equal Employment Opportunities Commission (“EEOC”).

10.       On or about May 27, 2020, plaintiff received a Release of Jurisdiction from the

CHRO and she received a Notice of Right to Sue from the EEOC on or about July 8,

2020.

11.       Plaintiff has fulfilled all administrative prerequisites necessary to maintain this

action.



                                                 2
            Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 3 of 20



FACTS

12.    Plaintiff is a female.

13.    Plaintiff was hired by defendant’s predecessor, ESPN Productions, on or about

November 10, 2003 as a radio maintenance engineer. On information and belief, a

male co-worker who was hired for the same job title and role three weeks after the

plaintiff was paid substantially more than she was.

14.    In 2007, plaintiff was promoted to the job title of Senior Engineer, and in 2012

she was again promoted, to the job title of Associate Director. Plaintiff has remained in

that job title through the date of this complaint.

15.    Throughout plaintiff’s employment with defendant, she has performed her job

responsibilities in a dedicated and effective manner and has received consistently

positive feedback about her work.

16.    During the course of her employment Disney has undertaken several re-

organizations that have impacted the business unit in which the plaintiff is employed. In

about January 2018 Disney announced that ESPN’s technology group where the

plaintiff worked was moving into a new business unit known as Direct to Consumer and

International (“DTCI”) segment, which includes Disney’s streaming services. Beginning

in about June 2018 DTCI began appearing on the plaintiff’s paychecks. Since about

January 2018, the department in which the plaintiff works has been designated Media

Engineering Operations (“MEO”), which is responsible for production and distribution

support for television and radio programming for the TWDC and related companies

internationally.



                                               3
            Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 4 of 20



17.    Throughout plaintiff’s employment with defendant, all of her direct managers and

peers have been men. Except for a two-month period in late 2015 and early 2016 when

there was one female peer in her department.

18.    On numerous occasions, plaintiff was bypassed for promotional opportunities,

paid less than her male co-workers, and disadvantaged in various terms and conditions

of her employment with defendant because she is a woman. More particularly, the

plaintiff’s compensation has not been commensurate with her experience, leadership

and skill when compared to her male coworkers, and her accomplishments have not

been credited meaningfully within the defendant’s business organization. The plaintiff’s

accomplishments have been credited to her male managers or co-workers, and when

she brought this fact directly to the attention of management, she was told to work it out

on her own.

19.    In December 2017, plaintiff completed her Bachelor’s degree in Organizational

Leadership, and in January 2018, she entered a program for a Master’s degree in

Organizational Effectiveness and Leadership. She was awarded her Master’s degree

on May 31, 2020.

20.    In January 2018, plaintiff was asked by her manager, Kevin Plumb, VP Media

Engineering Operations (“MEO”), to assist him with development of an organizational

structure and a plan to move the team in a positive direction. Plumb subsequently told

plaintiff that she did a great job with that project.

21.    In or about January 2018 the plaintiff became aware that Plumb had promoted

one of plaintiff’s team members, Dave Austin, from Senior Video & Audio Platform


                                                4
           Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 5 of 20



Engineer to Associate Director. When plaintiff discussed this action with Plumb, he

stated that he had a limited opportunity to promote Austin and that plaintiff should not be

concerned because good things would be coming her way - implying that she would be

offered promotional opportunities.

22.    As part of the MEO organizational restructuring, a decision was made to

separate the team into three areas: Level One (Logistics); Level Two (Services); and

Level Three (Leads). Plaintiff wrote the job family grids required by the defendant’s HR

Department to approve the new structure.

23.    In or about April 2018, Plumb informed plaintiff that she would be assigned to

manage the Level One (Logistics) team.

24.    When plaintiff questioned Plumb as to why she was not considered for the Level

Two (Services) team, Plumb responded that that position needed to be filled by

someone with TV engineering experience. At the time, plaintiff had three years of TV

engineering experience in addition to 15 years of radio engineering experience. When

plaintiff reminded Plumb of this fact, he replied that he needed someone with more

experience than she had.

25.    During her employment with defendant, plaintiff has held leadership roles in two

organizations designed to help improve diversity and inclusion within ESPN, particularly

for women working in technology functions.

26.    At a meeting held on or about April 27, 2018 that plaintiff attended with DTCI’s

Director of HR, ESPN’s Director of Diversity and Inclusion, and its VP for Recruitment


                                             5
            Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 6 of 20



and Diversity and Inclusion, plaintiff advocated for the addition of an “ally program,” the

purpose of which plaintiff explained would be to teach people how to support diverse

employees and she stated that it was needed because many women employees feel

invisible, undervalued and discriminated against at ESPN because of their gender.

27.    During this meeting, the VP, Tracey Pass, who is now VP of HR DTCI,

responded very negatively to plaintiff’s advocacy and comments, and Pass stated that

she thought women who expressed these concerns had “overstayed their welcome.”

Pass then abruptly ended the meeting.

28.    In or about June 2018, Plumb announced his new leadership team for MEO.

Dave Austin, who is male, and who had only been promoted to Associate Director a few

months prior, and who had no television experience and far less radio experience than

plaintiff, was selected to be the Level Two (Services) leader. Brian Janes, who is also

male, was selected to manage the Level Three (Leads) team. A third male, Curt

Johnson, who was a Director in New York was appointed to be the Director of Logistics.

29.    Under this newly announced leadership structure, Austin, Janes and Johnson

would each report directly to Plumb, while plaintiff would report to Johnson, though she

would remain physically located in defendant’s Bristol facility. While this change did not

directly impact plaintiff’s salary, it was effectively a demotion, limited her exposure to

upper management, and negatively impacted her career mobility.

30.    Due to the business re-organization that resulted in the creation of DTCI in the

Spring of 2018, MEO was moved from ESPN into DTCI and the organization’s


                                              6
           Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 7 of 20



responsibilities were extended to other Disney business organizations, in addition to

ESPN.

31.    On or about June 13, 2018, plaintiff attended a roundtable discussion with Aaron

LaBerge, who had been ESPN’s EVP & Chief Technology Officer and was taking on

that same role with DTCI, which was scheduled to discuss “women’s issues” with about

twelve women who worked in technology positions. During the meeting, plaintiff asked

if the change to DTCI would create more opportunity to work on the cultural issue so as

to increase diversity in the organization. LaBerge initially said yes, but then asked the

group if anyone else thought there was a cultural problem. Almost everyone raised their

hands to signal their agreement. Plaintiff then pointed out that research shows that

women leave tech careers because they do not get paid or promoted to the same extent

that their male colleagues do and that the culture is hostile toward women workers.

This generated pushback from LaBerge and comments by other of the meeting

participants about their own experiences at ESPN/DTCI.

32.    On information and belief, LaBerge later referred to this meeting as a “bitch fest.”

33.    In or about early July 2018, plaintiff informed Plumb about LaBerge’s comment

and explained that she was extremely offended that defendant’s CTO would refer to a

group of women employees as “bitches.”

34.    On information and belief, defendant did not take any action in response to

plaintiff’s communication to Plumb regarding LaBerge’s comment.




                                             7
             Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 8 of 20



35.    In about late-April 2019, plaintiff advised Plumb that she was concerned that her

Director, Curt Johnson, had been taking credit for plaintiff’s work and that Johnson’s

actions would hamper her promotional opportunities. Plumb told plaintiff that she

should raise the issue directly with Johnson, but he (Plumb) took no further action

himself in response to plaintiff’s complaint/opposition.

36.    In or about mid-May 2019, Plumb told plaintiff that he was considering revising

the MEO’s organizational structure. He accepted plaintiff’s request to present a

proposal since this was a skill set she had as a result of her organizational management

education. When plaintiff thereafter first presented her ideas, Plumb indicated that he

needed to reduce the number of direct reports he had in Bristol and he accepted

plaintiff’s offer to re-do her proposal.

37.    On or about June 4, 2019, plaintiff provided Plumb with a nine-page

recommendation for the re-structured MEO organization. The proposed structure would

have resulted in plaintiff reporting directly to Plumb in a new leadership role, with Austin,

Johnson, Janes and a new Associate Director overseeing the Support Center and

reporting to plaintiff.

38.    In or about June 2019, Johnson’s position in New York was eliminated and he

was offered the same role in defendant’s Bristol facility. Johnson declined defendant’s

offer and instead separated from ESPN on or about June 18, 2019.

39.    Thereafter, plaintiff absorbed all of Johnson’s responsibilities, but she did not

receive any additional compensation and her title did not change.


                                              8
            Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 9 of 20



40.    On or about July 15, 2019, Plumb informed plaintiff that he was no longer

considering restructuring the Bristol MEO teams and he stated that he considers the

Support Center (which plaintiff manages) his highest priority.

41.    On or about July 29, 2019, Plumb informed plaintiff that she would thereafter be

reporting to Dave Austin who would be responsible for overseeing/leading both Level

One (Logistics) – including the Support Center, and Level Two (Services). Plumb

further stated that plaintiff had done such a good job with the Level One (Logistics) team

that he could not move her out of her position. He also told plaintiff that another

employee would be moved from Miami to join plaintiff’s team and report to her to help

with the Support Center.

42.    On or about August 2, 2019, Austin indicated that he wanted plaintiff to continue

to perform the additional duties that she had been performing since Johnson left ESPN,

namely the vast majority of the responsibilities of the former director’s position (other

than some minor responsibilities for India and Radio).

43.    On or about August 6, 2019, Austin asked plaintiff to help him assess his Level

Two (Services) team in order to implement organizational changes across both the

Level One (Logistics) and Level Two (Services) teams. Plaintiff agreed to prepare an

organizational plan for the team. In so doing, plaintiff was essentially being asked to

replicate the positive organizational and cultural changes she had developed and

implemented for the Level One (Logistics) team and the Support Center.




                                             9
              Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 10 of 20



44.       On or about November 15, 2019, Dave Austin was formally promoted to Director

of Logistics. Since that date plaintiff has continued to perform the duties of the former

Director of Logistics position without any commensurate compensation.

45.       No formal application process/vacancy announcement was made with respect to

the Director position and plaintiff was not given opportunity to pursue this promotion.

46.       Plaintiff is better qualified than Austin for Director of Logistics, including in terms

of length and quality of experience, job performance and education.

47.       Defendant became aware of the filing of the plaintiff’s discrimination complaint

with the CHRO and EEOC on or about September 25, 2019. Since that date, the

defendant has engaged in the following adverse actions with respect to the plaintiff’s

employment:

      -   Plumb removed plaintiff from the Sr. Leadership team group and leadership team

          meetings.

      -   Plumb cut plaintiff out of the information loop in other ways by telling people to

          only work through Austin and he stopped meeting with her one-on-one.

      -   Plumb began issuing unreasonable demands and unsubstantiated complaints

          about the plaintiff and her teams while refusing to provide any specific examples

          of why he felt the performance was lacking.

      -   Plumb did not give plaintiff her annual review, given to others in October, until

          December, after bonuses were issued. When he did give her the review, he

          asked her to read it, if she had questions, and it was over in less than 10

          minutes. That is not typical of reviews in her experience either prior to complaint
                                               10
              Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 11 of 20



          or for others.

      -   Plumb stopped using the plaintiff’s name in meetings or giving her credit for any

          work.

      -   Plumb referred to plaintiff’s accomplishments as those of Austin or Austin and his

          team.




COUNT ONE:                 DISCRIMINATION IN VIOLATION OF TITLE VII

48.       Plaintiff hereby repeats, realleges and incorporates paragraphs 1-47 above.

49.       On information and belief, defendant’s actions in denying plaintiff and/or

bypassing her for promotional opportunities and/or refusing to promote plaintiff to a

position that is commensurate with her job performance, knowledge, responsibilities and

experience, while promoting a less qualified/less experienced male employee(s)

including, but not limited to, to the position of Director, was motivated by her gender.

50.       Defendant’s stated reasons for denying plaintiff, and/or bypassing her for

promotional opportunities and/or refusing to promote plaintiff to a position that is

commensurate with her job performance, knowledge, responsibilities and experience,

while promoting a less qualified/less experienced male employee(s) including, but not

limited to, to the position of Director, are false and pretextual.

51.       On information and belief, defendant’s decisions and actions in connection with

the various organizational structuring and restructuring of the MEO department have

treated male employees more favorably, have effectively caused plaintiff’s demotion,

                                               11
           Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 12 of 20



have denied her and/or bypassed her for promotional opportunities, have caused

plaintiff to suffer relative salary and/or compensation disparities as compared to her

male coworkers, and/or have resulted in plaintiff’s being required to perform additional

duties and responsibilities without corresponding compensation.

52.    On information and belief, defendant’s decisions and actions as described in the

above paragraph were motivated by her gender.

53.    Defendant’s stated reasons for defendant’s decisions and actions in connection

with the various organizational structuring and restructuring of the MEO department are

false and pretextual.

54.    On information and belief, defendant’s treatment of plaintiff as described in this

Count was part of a pattern and practice of treating female employees in technical jobs

less favorably than similarly situated male employees.

55.    By the actions and conduct described in this Count, defendant has discriminated

against plaintiff in violation of the rights secured to her by Title VII, 42 U.S.C. §2000e-2,

et seq.

56.    Defendant engaged in the above discriminatory conduct willfully, with malice

and/or with reckless indifference to the plaintiff’s federally protected rights.

57.    As a result of defendant’s unlawful conduct, plaintiff has suffered and continues

to suffer damages, including lost wages and compensation, seniority and fringe

benefits, and other rights, privileges and conditions of employment, an interruption of



                                              12
           Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 13 of 20



her career, damage to her professional reputation, pain and suffering, anxiety,

humiliation, shame and other emotional distress.

COUNT TWO:            DISCRIMINATION IN VIOLATION OF CFEPA

58.    Plaintiff hereby repeats, realleges and incorporates paragraphs 1-57 above.

59.    On information and belief, defendant’s actions in denying plaintiff and/or

bypassing her for promotional opportunities and/or refusing to promote plaintiff to a

position that is commensurate with her job performance, knowledge, responsibilities and

experience, while promoting a less qualified/less experienced male employee(s)

including, but not limited to, to the position of Director, was motivated by her gender.

60.    Defendant’s stated reasons for denying plaintiff, and/or bypassing her for

promotional opportunities and/or refusing to promote plaintiff to a position that is

commensurate with her job performance, knowledge, responsibilities and experience,

while promoting a less qualified/less experienced male employee(s) including, but not

limited to, to the position of Director, are false and pretextual.

61.    On information and belief, defendant’s decisions and actions in connection with

the various organizational structuring and restructuring of the MEO department have

treated male employees more favorably, have effectively caused plaintiff’s demotion,

have denied her and/or bypassed her for promotional opportunities, have caused

plaintiff to suffer relative salary and/or compensation disparities as compared to her

male coworkers, and/or have resulted in plaintiff being required to perform additional

duties and responsibilities without corresponding compensation.


                                              13
           Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 14 of 20



62.    On information and belief, defendant’s decisions and actions as described in the

above paragraph were motivated by her gender.

63.    Defendant’s stated reasons for defendant’s decisions and actions in connection

with the various organizational structuring and restructuring of the MEO department are

false and pretextual.

64.    On information and belief, defendant’s treatment of plaintiff as described in this

Count was part of a pattern and practice of treating female employees in technical jobs

less favorably than similarly situated male employees.

65.    By the actions and conduct described in this Count, defendant has discriminated

against plaintiff in violation of the rights secured to her by CFEPA, Conn. Gen. Stat.

§46a-60, et seq.

66.    Defendant engaged in the above discriminatory conduct willfully, with malice

and/or with reckless indifference to the plaintiff’s statutorily protected rights.

67.    As a result of defendant’s unlawful conduct, plaintiff has suffered and continues

to suffer damages, including lost wages and compensation, seniority and fringe

benefits, and other rights, privileges and conditions of employment, an interruption of

her career, damage to her professional reputation, pain and suffering, anxiety,

humiliation, shame and other emotional distress.

COUNT THREE:          RETALIATION IN VIOLATION OF TITLE VII

68.    Plaintiff hereby repeats, realleges and incorporates paragraphs 1-67 above.



                                              14
           Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 15 of 20



69.    By the acts and conduct described above, specifically including in paragraph

numbers 9, 25, 26 and 31 above, plaintiff engaged in protected activity under Title VII by

complaining about/objecting to/opposing discriminatory conduct, and defendant was

aware of such protected activity.

70.    By filing and pursuing her initial administrative complaint of discrimination with

the CHRO and EEOC, plaintiff engaged in protected activity under Title VII, and

defendant was aware of such protected activity.

71.    On information and belief, defendant’s actions in denying plaintiff and/or

bypassing her for promotional opportunities and/or refusing to promote plaintiff to a

position that is commensurate with her job performance, knowledge, responsibilities and

experience, while promoting a less qualified/less experienced male employee(s)

including, but not limited to, to the position of Director, was motivated by her protected

activity as detailed in this Count.

72.    Defendant’s stated reasons for denying plaintiff, and/or bypassing her for

promotional opportunities and/or refusing to promote plaintiff to a position that is

commensurate with her job performance, knowledge, responsibilities and experience,

while promoting a less qualified/less experienced male employee(s) including, but not

limited to, to the position of Director, are false and pretextual.

73.    On information and belief, defendant’s decisions and actions in connection with

the various organizational structuring and restructuring of the MEO department have

treated male employees more favorably, have effectively caused plaintiff’s demotion,

have denied her and/or bypassed her for promotional opportunities, have caused
                                         15
           Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 16 of 20



plaintiff to suffer relative salary and/or compensation disparities as compared to her

male coworkers, and/or have resulted in plaintiff’s being required to perform additional

duties and responsibilities without corresponding compensation.

74.    On information and belief, defendant’s decisions and actions as described in the

above paragraph were motivated by her protected activity as detailed in this Count.

75.    Defendant’s stated reasons for defendant’s decisions and actions in connection

with the various organizational structuring and restructuring of the MEO department are

false and pretextual.

76.    By the actions and conduct described in this Count, defendant has retaliated

against plaintiff in violation of the rights secured to her by Title VII, 42 U.S.C. §2000e-2,

et seq.

77.    Defendant engaged in the above retaliatory conduct willfully, with malice and/or

with reckless indifference to the plaintiff’s federally protected rights.

78.    As a result of defendant’s unlawful conduct, plaintiff has suffered and continues

to suffer damages, including lost wages and compensation, seniority and fringe

benefits, and other rights, privileges and conditions of employment, an interruption of

her career, damage to her professional reputation, pain and suffering, anxiety,

humiliation, shame and other emotional distress.

COUNT FOUR:           RETALIATION IN VIOLATION OF CFEPA

79.    Plaintiff hereby repeats, realleges and incorporates paragraphs 1-78 above.



                                              16
           Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 17 of 20



80.    By the acts and conduct described above, specifically including in paragraph

numbers 9, 25, 26 and 31 above, plaintiff engaged in protected activity under CFEPA by

complaining about/objecting to/opposing discriminatory conduct, and defendant was

aware of such protected activity.

81.    By filing and pursuing her initial administrative complaint of discrimination with

the CHRO and EEOC, plaintiff engaged in protected activity under CFEPA, and

defendant was aware of such protected activity.

82.    On information and belief, defendant’s actions in denying plaintiff and/or

bypassing her for promotional opportunities and/or refusing to promote plaintiff to a

position that is commensurate with her job performance, knowledge, responsibilities and

experience, while promoting a less qualified/less experienced male employee(s)

including, but not limited to, to the position of Director, was motivated by her protected

activity as detailed in this Count.

83.    Defendant’s stated reasons for denying plaintiff, and/or bypassing her for

promotional opportunities and/or refusing to promote plaintiff to a position that is

commensurate with her job performance, knowledge, responsibilities and experience,

while promoting a less qualified/less experienced male employee(s) including, but not

limited to, to the position of Director, are false and pretextual.

84.    On information and belief, defendant’s decisions and actions in connection with

the various organizational structuring and restructuring of the MEO department have

treated male employees more favorably, have effectively caused plaintiff’s demotion,

have denied her and/or bypassed her for promotional opportunities, have caused
                                         17
           Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 18 of 20



plaintiff to suffer relative salary and/or compensation disparities as compared to her

male coworkers, and/or have resulted in plaintiff being required to perform additional

duties and responsibilities without corresponding compensation.

85.    On information and belief, defendant’s decisions and actions as described in the

above paragraph were motivated by her protected activity as detailed in this Count.

86.    Defendant’s stated reasons for defendant’s decisions and actions in connection

with the various organizational structuring and restructuring of the MEO department are

false and pretextual.

87.    By the actions and conduct described in this Count, defendant has retaliated

against plaintiff in violation of the rights secured to her under CFEPA, Conn. Gen. Stat.

§46a-60, et seq.

88.    Defendant engaged in the above discriminatory conduct willfully, with malice

and/or with reckless indifference to the plaintiff’s statutorily protected rights.

89.    As a result of defendant’s unlawful conduct, plaintiff has suffered and continues

to suffer damages, including lost wages and compensation, seniority and fringe

benefits, and other rights, privileges and conditions of employment, an interruption of

her career, damage to her professional reputation, pain and suffering, anxiety,

humiliation, shame and other emotional distress.




                                              18
           Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 19 of 20




                                DEMAND FOR RELIEF

WHEREFORE, plaintiff respectfully requests that this Court:

      1.     Order defendant to cease and desist from discriminating and/or retaliating

against plaintiff and other female employees as alleged herein;

      2.     Order defendant to place the plaintiff in the position of Director, or the

position she would have been in absent the defendant’s unlawful conduct;

      3.     Order defendant to make plaintiff whole for all lost wages and benefits of

employment, with interest;

      4.     Award plaintiff compensatory damages including damages to her

reputation and for pain and suffering;

      5.     Award plaintiff punitive damages;

      6.     Award plaintiff her reasonable attorneys’ fees, costs and interest; and

      7.     Award plaintiff all other legal and/or equitable relief that the Court

deems just and proper.




                                            19
           Case 3:20-cv-01129 Document 1 Filed 08/07/20 Page 20 of 20



                               DEMAND FOR JURY TRIAL

       The plaintiff hereby demands a trial by jury as to all claims to which she is

entitled as a matter of law.



                                          RESPECTFULLY SUBMITTED,

                                          THE PLAINTFF




                                   By:    /s/Nicole M. Rothgeb_______________
                                          Nicole M. Rothgeb ct26529
                                          Gregg D. Adler ct05698
                                          Livingston, Adler, Pulda, Meiklejohn
                                            & Kelly, P.C.
                                          557 Prospect Avenue
                                          Hartford, CT 06105-2922
                                          (860) 233-9821
                                          nmrothgeb@lapm.org
                                          gdadler@lapmk.org




                                            20
